Robertson, Ch. J.
The promissory note sued upon in this case, although signed with the name of the firm of the defendants by one of them, (Blancan,) was not made in their business, but entirely for the accommodation of Derby, to be used by him to raise money upon for his own use. After he placed it in the hands of Van Aernam, to get it discounted for him, a Mr. Battelle received it from a Mr. Mc-Allister, (a lawyer,) to whom he afterwards gave the check he got. for it, and the latter handed it to a Mr. Polhemius, who drew the money for it. Battelle testified that Polhemius told him that he took it from Van Aernam for a debt he owed him. If this was true, no title to the note was acquired until it came into the hands of the plaintiff as a Iona fide purchaser; if he had notice of the misappropriation by Van Aernam of the note to pay a debt of his own, he was not such a bona fide purchaser. A witness (Clark) testified that when Battelle asked the defendant Blancan as to the genuineness of the note, and whether it would be paid, the latter said “ there was some trick of somebody, * * it was some trick of Derby getting the note of him; * * he *337. said Mr. Derly was swindled out of it, or something of that kind,” and also “ that it was not a business note,” or of the firm. This possibly would have been enough to put the plaintiff on inquiry as to the title to the note, and the liability of both partners for it, and relieved the defendants (or at least the defendant Eosey) from responsibility, if Battelle was the plaintiff’s agent. But he testifies himself that he was agent for the' seller of the note and the plaintiff only authorized him to ascertain if the note was genuine, and would be paid; whatever else therefore was said to him, beyond the genuineness of the note, was not notice to the plaintiff, of the facts communicated, and he took the note, without notice tending to impair the title of the holder of it, thereto.
I concur, therefore, in thinking that judgment should be rendered for the amount of the verdict, and the exceptions •overruled.